                  Case 2:21-cv-01322-TLN-AC Document 9 Filed 07/29/21 Page 1 of 3



                                             United States District Court
                                             Eastern District of California




Pamela Chessman, et al.
                                                               Case Number: 2:21-CV-01322-TLN-AC
 Plaintiff(s)

 V.
                                                               APPLICATION FOR PRO HAC VICE
Zamias Services, Inc., et al.                                  AND PROPOSED ORDER

 Defendant(s)

Pursuant to Local Rule 180(b)(2) of the United States District Court for the Eastern District of California,
Robert O Lampl                                            hereby applies for permission to appear and participate as
counsel in the above entitled action on behalf of the following party or parties:
Zamias Services, Inc.

On          10/21/1974              (date), I was admitted to practice and presently in good standing in the
        Commonwealth of Pennsylvania                      (court). A certificate of good standing from that court is
submitted in conjunction with this application. I have not been disbarred or formally censured by a court of
record or by a state bar association; and there are not disciplinary proceedings against me.


   I have / ✔ I have not concurrently or within the year preceding this application made a pro hac vice
application to this court. (If you have made a pro hac vice application to this court within the last year, list
the name and case number of each matter in which an application was made, the date of application and
whether granted or denied.)




Date:        07/28/2021                             Signature of Applicant: /s/ Robert O Lampl



         U.S. District Court – Pro Hac Vice Application                                                   Page 1
         Revised July 6, 2021
                 Case 2:21-cv-01322-TLN-AC Document 9 Filed 07/29/21 Page 2 of 3

Pro Hac Vice Attorney

Applicant's Name:                 Robert O Lampl
Law Firm Name:                    Robert O Lampl Law Office
Address:                          223 Fourth Avenue, 4th Floor


City:                             Pittsburgh                     State:       PA    Zip:   15222
Phone Number w/Area Code:          (412) 392-0330
City and State of Residence: Pittsburgh, Pennsylvania
Primary E-mail Address:            rlampl@lampllaw.com
Secondary E-mail Address:


I hereby designate the following member of the Bar of this Court who is registered for ECF with whom the
Court and opposing counsel may readily communicate regarding the conduct of the case and upon whom
electronic notice shall also be served via the Court’s ECF system:

Local Counsel's Name:             Sean M. Speciale
Law Firm Name:                    Spinelli, Donald & Nott
Address:                          601 University Avenue, Suite 225


City:                             Sacramento                     State:      CA    Zip:      95825
Phone Number w/Area Code:          (916) 448-7888                         Bar #    329368



                                                         ORDER
The Pro Hac Vice Application is APPROVED. The Pro Hac Vice Attorney is DIRECTED to request
filing access through PACER.




               Dated:   07/28/21
                                                            JUDGE, U.S. DISTRICT COURT



        U.S. District Court – Pro Hac Vice Application                                             Page 2
        Revised July 6, 2021
Case 2:21-cv-01322-TLN-AC Document 9 Filed 07/29/21 Page 3 of 3
